Citation Nr: 1143717	
Decision Date: 11/30/11    Archive Date: 12/06/11

DOCKET NO.  08-38 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a sciatic nerve disability, to include as secondary to a low back disability.

3.  Entitlement to service connection for a bilateral knee disability, to include as secondary to a low back disability.


REPRESENTATION

Veteran represented by:	Illinois Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran, Veteran's Wife

ATTORNEY FOR THE BOARD

David Traskey, Counsel


INTRODUCTION

The Veteran had active service from February 1963 to February 1966, including service in Korea.  This matter came before the Board of Veterans' Appeals (Board) on appeal from a June 2006 decision by the Department of Veterans Affairs (VA) Chicago, Illinois, Regional Office (RO).

The Veteran requested a Travel Board hearing in connection with the current claim.  The hearing was scheduled and subsequently held in April 2011.  The Veteran and his wife testified before the undersigned and the hearing transcript is of record.  The record was left open for a period of 45 days following the hearing to afford the Veteran the opportunity to submit additional private treatment records in support of his claim.  The Veteran submitted no additional private treatment records after the hearing.  Therefore, the Board will proceed with this appeal. 


FINDINGS OF FACT

1.  Although the Veteran was treated in service for mild lumbosacral strain and acute spasm of the sacral area, arthritis was not present in service or manifest to any degree within one year after discharge from service, and any currently diagnosed low back disability is not attributable to any event, injury, or disease during service.

2.  A sciatic nerve disability was not present in service and any currently diagnosed sciatic nerve disability is not attributable to any event, injury, or disease during service, and is not secondary to any service-connected disability. 

3.  A bilateral knee disability was not present in service, arthritis was not manifest to any degree within one year after discharge from service, and any currently diagnosed bilateral knee disability is not attributable to any event, injury, or disease during service, and is not secondary to any service-connected disability. 


CONCLUSIONS OF LAW

1.  A low back disability was not incurred in or aggravated by service and arthritis may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.309 (2011).

2.  A sciatic nerve disability was not incurred in or aggravated by service, and is not proximately due to a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).

3.  A bilateral knee disability was not incurred in or aggravated by service and arthritis may not be presumed to have been incurred in service, and is not proximately due to a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.309 (2011).
 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The VCAA duty to notify was satisfied in this case by way of a letter dated November 2005 that fully addressed the notice elements and was sent prior to the initial Agency of Original Jurisdiction (AOJ) decision in this matter.  The letters informed the Veteran of what information and evidence was required to substantiate the service connection claims for a low back disability, a sciatic nerve disability, and a bilateral knee disability on a direct, secondary, and presumptive basis and of the Veteran's and VA's respective duties for obtaining evidence.  The Veteran was also provided with notice in March 2006 of the type of evidence necessary to establish a disability rating and an effective date for the disabilities on appeal.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board also finds that all of the relevant facts have been properly developed, and that all available evidence necessary for an equitable resolution of the issues has been obtained.  The Veteran's service treatment and post-service treatment records have been obtained.  The record was left open for a period of 45 days following the conclusion of the April 2011 Travel Board hearing to provide the Veteran the opportunity to submit additional pertinent private treatment records, but the Veteran submitted no such records.  Social Security Administration records were obtained and associated with the claims file.  The Veteran was also afforded VA examinations in conjunction with his service connection claims for a low back disability, a sciatic nerve disability, and a bilateral knee disability.  These examinations evaluated the Veteran's disabilities in conjunction with his prior history and described them in sufficient detail so the Board's evaluation of them was an informed one.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

To the extent that the VA examinations pertaining to the Veteran's sciatic nerve and bilateral knee disabilities could be interpreted to be inadequate, the Board finds no prejudice to the Veteran in proceeding with the issuance of a final decision in this case because, as discussed further below, service connection for a low back disability is not warranted.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993). Therefore, the Veteran's efforts to obtain secondary service connection for a sciatic nerve disability and a bilateral knee disability, must also fail.  In addition, the Veteran does not allege, nor does the record reflect, that a sciatic nerve or bilateral knee disability was related to service on a direct or presumptive basis.  Accordingly, VA has complied, to the extent required, with the duty-to-assist requirements found at 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c)-(e). 

Factual Background and Analysis
 
The Veteran contends that his currently diagnosed low back disability is related to service.  He also asserts that his currently diagnosed sciatic nerve and bilateral knee disabilities are secondary to a low back disability.  Service connection may be granted for disease or injury incurred in or aggravated by service.  38 U.S.C.A. 
§ 1110 (West 2002).  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. 
§ 3.303(a) (2011). 

Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. 3.303(d) (2011).  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and Department of Veterans Affairs regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d) (2011).  Service connection for certain disabilities, including arthritis, may be granted on a presumptive basis if manifested to a compensable degree within one year after separation from service.  38 C.F.R. § 3.309(a) (2011).

Service connection may also be granted on a secondary basis for a disability which is proximately due to or the result of a service-connected disability.  When service connection is established for a secondary condition, the secondary condition shall be considered part of the original condition.  38 C.F.R. § 3.310(a) (2011).  According to Allen v. Brown, 7 Vet. App. 439 (1995), secondary service connection may be found where a service-connected disability aggravates another condition (i.e., there is an additional increment of disability of the other condition which is proximately due to or the result of a service-connected disorder).

The provisions of 38 C.F.R. § 3.310 were amended in 2006.  See 71 Fed. Reg. 52744-47 (Sept. 7, 2006).  The amended regulation provides that any increase in severity of a non-service-connected disease or injury that is proximately due to or the result of a service-connected disease, will be service connected.  However, VA will not concede that a non-service-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the non-service-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the non-service-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  See 38 C.F.R. § 3.310(a), (b), as amended effective October 10, 2006.

The amendment sets a standard by which a claim based on aggravation of a non-service-connected disability by a service-connected one is judged.  Although VA has indicated that the purpose of the regulation was merely to apply the United States Court of Appeals for Veterans Claims (Court) ruling in Allen, it was made clear in the comments to the regulation that the changes were intended to place a burden on the claimant to establish a pre-aggravation baseline level of disability for the non-service-connected disability before an award of service connection may be made.  Allen, 7 Vet. App. 439.  This had not been VA's practice, which suggests that the recent changes amount to a substantial change.  Allen, 7 Vet. App. at 447-449.  Given what appear to be substantive changes, and because the Veteran's claim was pending before the regulatory change was made, the Board will consider the version of 38 C.F.R. § 3.310 in effect before the change, which version favors the Veteran.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (West 2002); Gilbert, 1 Vet. App. 49, 55-56 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the Veteran.

The Board has an obligation to provide reasons and bases supporting this decision, but there is no need to discuss, in detail, all of the evidence submitted by the Veteran on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (finding that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis herein focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (holding that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).  

Service treatment records (STRs) associated with the claims file reveal that the Veteran was given a clinical evaluation and physical examination in January 1963 prior to entering service.  No spine, knee, or neurological abnormalities were found.  
The Veteran presented to sick call in February 1964 with subjective complaints of lower backache for one week.  He denied trauma to the back or pain down the legs.  The impression was mild lumbosacral strain.  The Veteran was also treated for acute lumbosacral strain in September 1964.  In January 1965, the Veteran reported having a backache after "falling a couple of days ago."  The Veteran was noted to have a prior history of back problems and the impression was acute spasm of the sacral area.  The Veteran was also afforded a clinical evaluation and physical examination in January 1966 prior to discharge from service.  No spine, knee, or neurological abnormalities were found.    

The Veteran sought private treatment in March 1996 for a pinched nerve, among other conditions.  The Veteran stated that he had this condition for "some time."  The physician advised that follow-up to a complete resolution was needed to minimize the chance of permanent weakness.  In December 1996, the Veteran reported subjective complaints of pain in the anterior thigh down to the knee, right greater than left.  The diagnosis was sciatica.  The Veteran subsequently underwent a right lumbar two-three microdiscectomy in December 1996 and tolerated the procedure well.   

Also associated with the claims file are the Veteran's Social Security Disability records.  The Veteran was found disabled within the meaning of applicable regulations due to a degenerative back disorder and degenerative joint disease (DJD) of the knees.  The effective date for the award of disability benefits was March 16, 2001.

The Veteran presented to a VA medical facility in March 2002 for treatment of osteoarthritis and chronic knee and back pain, among other conditions.  He reported gaining weight after having back surgery and quitting smoking.  A review of systems was negative for any musculoskeletal or neurological abnormalities.  X-rays of the lumbar spine were interpreted to show evidence of extensive spondylitic changes, while x-rays of the knees were interpreted to show degenerative arthritis.  The impression was advanced DJD.  A VA orthopedic consultation in September 2002 found the Veteran to have fairly significant arthritis of the right knee.  The examiner noted that the Veteran needed knee replacement surgery, but such a procedure was difficult due to his weight.  

The Veteran returned for additional VA care in January 2005 after developing pneumonia.  The Veteran was noted to be morbidly obese and the examiner described the arthritic changes in the Veteran's knee joint as "chronic."  The examiner indicated that the Veteran's knee joint problem was related to his "massive" weight gain.  In July 2005, the Veteran reported subjective complaints of numbness in the feet and the lower half of his legs bilaterally.  

The Veteran submitted the current claims in June 2005.  The Veteran indicated that he sustained a back injury in service and that his symptoms got progressively worse over the intervening years.  The Veteran further stated that his back problems resulted in back surgery and caused problems with severe pain and numbness in his lower extremities.  These functional impairments, in the Veteran's opinion, caused him to become obese due to an inability to exercise and prevented him from working.  See also, July 2006 notice of disagreement (attributing the Veteran's low back disability to service and his sciatic nerve and bilateral knee disability to his low back disability on a secondary basis).  

VA administered a Compensation and Pension (C&P) spine examination in March 2006.  The examiner reviewed the claims file.  The Veteran reported subjective complaints of low back pain since 1964 after lifting a vat of oil while stationed in Korea.  He also reported radiating pain in his lower legs since that time, and in 1996, it was noted that the Veteran underwent lumbar spine surgery with some relief of his symptoms.  The examiner conducted a physical examination and x-rays were interpreted to show evidence of marked osteophyte and syndysmatophyte formation with narrowing of multiple intervertebral disc spaces.  Ankylosing spondylosis and degenerative arthritis was to be considered.  The diagnosis was low back pain.  According to the examiner, the Veteran's low back disability was "less likely as not" related to his in-service treatment for back pain.  In support of this contention, the examiner indicated that he found no evidence of chronic back pain in service and at the time of the VA examination, the examiner observed that the Veteran was morbidly obese.  The examiner attributed the Veteran's current back disability to his morbid obesity and stated that morbidly obese individuals such as the Veteran will have back and joint problems.  

The Veteran was also afforded a VA C&P neurological examination in March 2006.  The examiner reviewed the claims file.  The Veteran reported subjective complaints of numbness and occasional tingling in his feet.  The examiner conducted a physical examination and the diagnosis was numbness in both feet, not related to a sciatic problem.  In the examiner's opinion, the Veteran had a sock-like distribution to his numbness, which was not consistent with lumbar radiculopathy.  In contrast, lumbar radiculopathy, according to the examiner, followed dermatomes while other systemic diseases such as diabetes, vitamin deficiencies, and cold injuries can cause peripheral neuropathy. 

The Veteran was also afforded a VA C&P joints examination in March 2006.  The examiner reviewed the claims file.  The Veteran reported subjective complaints of bilateral knee pain.  The examiner conducted a physical examination and x-rays of the Veteran's right knee were interpreted to show moderate degenerative arthritic changes with spur formation and moderate narrowing of the medial compartment of the knee joint space.  X-rays of the left knee were interpreted to show severe degenerative changes with marked narrowing of the medial compartment of the knee joint space.  The diagnosis was bilateral knee pain.  According to the examiner, the Veteran's bilateral knee disability was attributed to his age and obesity, and the examiner also stated that morbidly obese individuals such as the Veteran will have back and joint problems.  The examiner also indicated that the Veteran's bilateral knee disability was not due to his back disability.    

J.A., D.C. also submitted a statement in support of the Veteran's claim dated December 2008.  According to Dr. A., the Veteran received chiropractic treatment for back problems from March 1972 to April 1973 and from May 1980 to May 1983.  Dr. A. enclosed copies of receipts provided by the Veteran and a ledger card from the office files to document this treatment, but indicated that the Veteran's chart was shredded and that no further information was available.

The Veteran submitted a statement in support of his claim dated June 2009.  According to the Veteran, his STR's showed evidence of back pain in service which drew a "direct timeline" to his private chiropractic care in the 1970's and 1980's and ultimately, to his back surgery in 1996.  The Veteran expressed the opinion that these disabilities and the resultant symptoms caused "irreparable" damage to his sciatic nerve and knees which persisted to the present.  The Veteran also took exception to the manner in which his separation examination was conducted.  

The Veteran also testified before the undersigned in April 2011.  In particular, the Veteran expressed the opinion that his currently diagnosed low back disability was related to service, and in particular, to lifting a oil drum and injuring himself.  The Veteran also indicated that he saw Dr. A, his chiropractor, essentially since discharge from service until the 1980's.  The Veteran and his wife were noted to have been married in April 1967, shortly after his discharge from service.  The Veteran's wife stated that the Veteran had progressively worsening back problems during the course of their marriage.    

The preponderance of the evidence is against service connection in this case.  Although the Veteran was treated in service for mild lumbosacral strain and acute spasm of the sacral area, a clinical evaluation and physical examination performed in January 1966 prior to discharge from service was negative for any low back disability, sciatic nerve disability, or bilateral knee disability.  Instead, the first evidence of pertinent back disability, according to Dr. A. was March 1972, while the first evidence of a sciatic nerve disability and bilateral knee disability was several decades after discharge from service.  The United States Court of Appeals for the Federal Circuit has determined that a significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  In this case, the lapse of several years between service and the first evidence of pertinent disability is evidence against the Veteran's service connection claims. 

Furthermore, although the Veteran has a currently diagnosed low back disability, sciatic nerve disability, and a bilateral knee disability, there is no evidence of record, other than the Veteran's statements, linking these disabilities to his period of active service.  Rather, VA examiners in January 2005 and March 2006 attributed these disabilities to the Veteran's age, morbid obesity, and/or other post-service conditions.  The Board finds the March 2006 VA C&P examination reports, in particular, to be highly probative evidence on the issue of service connection because the examiners provided a rationale and relied on professional training and expertise as well as an interview with and examination of the Veteran and review of the claims file (including pertinent medical history) before reaching these conclusions.  Furthermore, the competent, credible, and probative evidence does not otherwise show that the currently diagnosed low back, sciatic nerve, or bilateral knee disability originated in service or was the result of an injury or disease that was incurred in service.

The Veteran and his wife have submitted statements and hearing testimony in support of the current claim in which they attributed his low back to his period of active service, and the sciatic nerve and bilateral knee disabilities to his low back disability.  The Court has in the past held that lay testimony is competent regarding features or symptoms of injury or disease when the features or symptoms are within the personal knowledge and observations of the witness.  Davidson v. Shinseki, 581 F.3d. 1313, 1315 (Fed. Cir. 2009).  
   
The Veteran and his wife are capable of observing symptoms such as pain, and the Board ultimately finds their statements in this regard to be credible.  But, they are not competent (i.e., professionally qualified) as lay persons to diagnose low back, sciatic nerve, or bilateral knee disabilities or offer an opinion as to the cause of such disabilities, and the relationship to service, if any.  Even assuming that the Veteran and his wife are competent to offer opinions about diagnosis and etiology, and the Board was to find such statements credible and probative, the Board finds that any such lay statements made by the Veteran and his wife in this regard are entitled to limited probative value since they lack any medical training.  See 38 C.F.R. 
§ 3.159(a)(1) (2011) (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).

Moreover, the lay statements of record regarding etiology and continuity of symptoms are outweighed by the Veteran's STR's, which showed no evidence of a low back, sciatic nerve, or bilateral knee disability on separation from service, and the March 2006 VA C&P examination reports, which were negative to the Veteran's claims.  As noted above, the March 2006 VA examination reports are highly probative evidence on the issue of service connection because the examiners provided a rationale and relied on professional training and expertise as well as an interview with and examination of the Veteran and review of the claims file (including pertinent medical history) before reaching these conclusions.

As an alternative to establishing the second and third prong in Hickson, the Veteran may show a continuity of symptomatology.  Continuity of symptomatology may be established if (1) the condition was "noted" during service; (2) there is evidence of post-service continuity of the same symptomatology; and (3) there is medical, or in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495-96 (1997); see generally, Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).

The evidence of record does not establish continuity of symptomatology in this case.  The Veteran was treated for mild lumbosacral strain and acute spasm of the sacral area in service and complaints of such were "noted" in the STRs.  However, the January 1966 separation examination was negative for any back, sciatic nerve, or bilateral knee abnormalities.  The Veteran sought private care for a period of time following discharge from service for back problems, but the statements from the Veteran that he sought care from Dr. A. essentially immediately following discharge from service were refuted by Dr. A., which indicated that the Veteran received chiropractic treatment beginning in March 1972, approximately six years after discharge from service.  To the extent that the Veteran reports a continuity of back pain since service, the Board points out that pain is not a disability for which compensation is awarded.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), vacated in part and remanded on other grounds sub nom., Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001) (noting that there must be a diagnosis of an underlying disability to establish a claim for service connection).  There is otherwise a lack of chronicity and continuity of care until several years after discharge from service.  In light of the March 2006 VA C&P medical opinions which did not find a link between a current low back, sciatic nerve, bilateral knee disabilities and service, even taking into account the Veteran's reports of continuous symptoms following service, the Board finds that the Veteran's statements as to continuity of symptomatology, even though they are competent, credible and probative, are outweighed by the more probative medical evidence discussed above.  
  
As previously stated, entitlement to service connection requires a finding that there is a current disability that has a relationship to an in-service injury or disease.  In this case, there is competent medical evidence showing a currently diagnosed low back, sciatic nerve, and bilateral knee disability, but the preponderance of the evidence is against finding that there is a link between these disabilities, which first manifested many years after discharge from service, and the Veteran's period of active service.  The March 2006 VA examiners, in particular, did not link the current disabilities to active service or the reported continuing symptoms.  Rather, the disabilities were attributed to the Veteran's age, morbid obesity, and/or other post-service conditions.  The Veteran has not submitted any medical evidence to refute these opinions.  

The Veteran has also raised a secondary service connection claim, attributing the currently diagnosed sciatic nerve and bilateral knee disabilities to the low back disability.  However, in light of the fact that the Veteran is not service-connected for a low back disability on any basis, service connection for a sciatic nerve and bilateral knee disability cannot be awarded on a secondary basis.   

Accordingly, service connection for a low back, sciatic nerve, and bilateral knee disability is not warranted under any theory of causation and these claims, therefore, must be denied.  In reaching these conclusions, the Board has considered the benefit-of-the-doubt doctrine.  38 U.S.C.A. 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011); Gilbert, 1 Vet. App. at 55-56.  However, as the preponderance of the evidence is against the Veteran's claims, the doctrine is not applicable in this case.  



ORDER

Service connection for a low back disability is denied.

Service connection for a sciatic nerve disability, to include as secondary to a low back disability, is denied.

Service connection for a bilateral knee disability, to include as secondary to a low back disability, is denied.



____________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


